Notice of Pre-AIA  or AIA  Status
Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/21 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (U.S. Patent Publication 2006/0139162) in view of Schuck (U.S. Patent 8,924,325).1

Regarding claims 1, 13, and 20:
Flynn discloses a method, system, and computer program product comprising: receiving an indication of a detected security event (receiving indication from target detection sensors: e.g. Abstract); selecting one or more sensors based on the detected 

Regarding claims 2 and 14:	The combination further discloses wherein the indication of the detected security event includes an initial location of the detected security event (Flynn: paragraph 0028).

Regarding claim 3:	The combination further discloses wherein the detected additional information includes a refined location of the detected security event (Flynn: paragraphs 0028-0029).

Regarding claims 4 and 15:	The combination further discloses wherein the indication of the detected security event is received is from at least one of the sensors included in a first layer of sensors (Flynn: paragraph 0012).



Regarding claims 6 and 17:	The combination further discloses wherein the one or more sensors are selected from a second layer of sensors based on a corresponding availability of the one or more sensors (Flynn: paragraph 0019).

Regarding claims 7 and 18:	The combination further discloses wherein the one or more sensors are selected from a second layer of sensors based on whether the one or more sensors are capable of detecting the detected security event (Flynn: paragraph 0031).

Regarding claims 8 and 19:	The combination further discloses wherein the one or more sensors are selected based on corresponding sensor information stored in a sensor information database (Flynn: Ibid).

Regarding claim 9:	The combination further discloses wherein the sensor information database stores corresponding sensor information associated with a plurality of registered sensors (Flynn: paragraph 0019).

Regarding claim 10:	The combination further discloses wherein selecting one or more sensors based on the detected security event comprises selecting a primary sensor from a set of available sensors (Flynn: paragraph 0005).

Regarding claim 11:	The combination further discloses wherein selecting one or more sensors based on the detected security event comprises selecting one or more secondary sensors from a set of available sensors (Flynn: Ibid).

Regarding claim 12:	The combination further discloses wherein determining a risk level assessment associated with the detected security event comprises: determining corresponding feature values associated with a plurality of features based in part on the detected additional information (Schuck, all of column 4); applying a feature vector comprised of at least some of the determined corresponding feature values to a machine learning model (Schuck, col. 5, lines 40-55; & col. 6, lines 35-50); and outputting the risk level assessment associated with the detected security event (Schuck, col. 1, lines 50-60; and all of column 4).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent 10,679,510 (Gong); and U.S. Patent Publication 2018/0225976 (Rinehart).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        2/25/2022


    
        
            
        
            
        
            
        
            
    

    
        1 Both references were previously listed on the IDS filed 8/25/21.